           Case 3:19-cv-00466-BAJ-EWD            Document 1       07/17/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

ZACHARY COUVILLION                                     CIVIL ACTION NO. _______________

VERSUS                                                 JUDGE __________________________

DARRIN BENNETT, ET AL                                  MAGISTRATE ___________________

****************************************************************************

                                     NOTICE OF REMOVAL

         Progressive County Mutual Insurance Company (“Progressive”) respectfully represents:

                                                  1.

         Plaintiff, Zachary Couvillion, a resident and domicile of St. Landry Parish, Louisiana and

citizen of the State of Louisiana.

                                                  2.

         Defendant, Progressive County Mutual Insurance Company, is a foreign insurance

company incorporated and having its principal place of business in the State of Ohio.

                                                  3.

         Defendant, Darrin Bennett, is an individual of the full age of majority and a citizen of the

State of Texas.

                                                  4.

         Defendant, Antonio Car & Truck Modification, LLC, is a Texas corporation with its

principal place of business in the State of Texas.




{L0535683.1}
           Case 3:19-cv-00466-BAJ-EWD                Document 1         07/17/19 Page 2 of 5



                                                      5.

         On or about January 28, 2019, plaintiff, Zachary Couvillion, filed a petition for damages

in Louisiana state court, in the action entitled Zachary Couvillion vs. Darrin Bennett, Antonio

Car & Truck Modification, LLC and Progressive County Mutual Insurance Company, bearing

Docket No. 48967-D, in the 18th Judicial District Court, Pointe Coupee Parish, Louisiana.

Service of process has been made on the 13th day of February, 2019 on Defendant, Progressive

County Mutual Insurance Company. Darrin Bennett and Antonio Car & Truck Modification,

LLC have not been served.

                                                      6.

         The plaintiff’s petition alleges that Zachary Couvillion sustained damages, including but

not limited to, mental and physical pain and suffering, disfigurement, and mental anguish (past,

present, future); loss of enjoyment of life; medical expenses (past, present, future); loss of wages

and loss of earning capacity (past, present, future) and other damages as the result of an

automobile accident that occurred on November 29, 2018 in Pointe Coupee Parish, Louisiana,

involving a vehicle operated by Darrin Bennett under a policy of automobile liability insurance

issued by Progressive County Mutual Insurance Company.

                                                      7.

         This court has original jurisdiction over this action pursuant to 28 USC § 1332(a),

because the amount in controversy, exclusive of interest and cost, exceeds the sum of $75,000

and is between citizens of different states with complete diversity existing. 1 Specifically,

Zachary Couvillion alleges he has sustained low back injuries which will require surgery.


1
  Zachary Couvillion has stipulated that his damages exceed $75,000. See Answer to Request for Admission and
certified records of Dr. Louis Blanda attached as Exhibit “1”.
{L0535683.1}
           Case 3:19-cv-00466-BAJ-EWD           Document 1       07/17/19 Page 3 of 5



                                                 8.

         This court has removal jurisdiction over this matter pursuant to 28 USC § 1441(a) and

(b).

                                                 9.

         The time within which Progressive County Mutual Insurance Company may remove this

case has not elapsed and this case has been properly and timely removed pursuant to 28 USC §

1446(b).

                                                10.

         Pursuant to 28 USC § 1446(d), upon filing of this notice of removal, written notice of the

filing of the removal is being given to counsel for Plaintiff and the Clerk of Court, 18th Judicial

District Court, Pointe Coupee Parish, Louisiana.

                                                11.

         Pursuant to 28 USC § 1446(a), copies of all process, pleadings and orders served on

Progressive County Mutual Insurance Company in the state court action are attached.

         WHEREFORE, Progressive County Mutual Insurance Company respectfully prays that

this Notice of Removal be accepted as good and sufficient and that this court enter such order or

orders as may be proper in the premises.




{L0535683.1}
           Case 3:19-cv-00466-BAJ-EWD   Document 1      07/17/19 Page 4 of 5




                                   Respectfully submitted,


                                   /s/ Ian A. Macdonald
                                   IAN A. MACDONALD (#17664)
                                   Attorneys for Progressive County Mutual Insurance
                                   Company
                                   JONES WALKER LLP
                                   600 Jefferson Street, Suite 1600
                                   Lafayette, Louisiana 70501
                                   Telephone (337) 593-7600
                                   Facsimile (337) 593-7601
                                   Email: imacdonald@joneswalker.com




{L0535683.1}
           Case 3:19-cv-00466-BAJ-EWD            Document 1       07/17/19 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 17, 2019, I electronically filed the foregoing with the Clerk of
Court by using the CM/ECF system which will send a notice of electronic filing to counsel. I
further certify that I mailed the foregoing document and electronic filing by first-class mail to the
following:

                               Mr. Brian M. Caubarreaux
                               Brian Caubarreaux and Associates
                               144 West Tunica Drive
                               P. O. Box 129
                               Marksville, LA 71351




                                               /s/ Ian A. Macdonald




{L0535683.1}
